Reynolds, J.
Appeal from a decision of the Workmen’s Compensation Board awarding claimant benefits for partial disability resulting from degenerative disc disease. The sole question presented is whether there is substantial evidence to support the board’s finding of causal relationship between an undisputed industrial accident occurring on March 30, 1961 and claimant’s continuing partial disability due to degenerative disc disease. Dr. Davis testified that the claimant’s present back difficulty was related to the 1961 accident and we cannot say that the board could not accept that testimony. We cannot agree with appellant’s contention that Dr. Davis’ testimony was so contradictory and speculative as to be unsubstantial as a matter of law. At most we find present here a typical conflict in the medical evidence and, of course, the board’s resolution of this dispute, being supported by substantial evidence, cannot be disturbed by this court (Workmen’s Compensation Law, § 20; e.g., Matter of Bómbala v. Lark Mfg. Co., 32 A D 2d 593). Similarly, appellant’s assertion concerning claimant’s testimony as to the severity and after effects of the 1961 accident presented only a question of credibility which *717is exclusively for the determination, of the board (e.g., Matter of Luftig v. Stevenson Pie Co., 23 A D 2d 920, affd. 18 N Y 2d 734). Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Staley, Jr., Greenhlott and Cooke, JJ., concur in memorandum by Reynolds, J.